                   Case 3:19-cr-00054-RS Document 226 Filed 03/02/21 Page 1 of 4




 1
   STEPHANIE M. HINDS (CABN 154284)
 2 Acting United States Attorney

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   ROSS WEINGARTEN (NYBN 5236401)
 5 Assistant United States Attorney

 6            450 Golden Gate Avenue, Box 36055
              San Francisco, California 94102-3495
 7            Telephone: (415) 436-6747
              FAX: (415) 436-7234
 8            Ross.weingarten@usdoj.gov
 9 Attorneys for United States of America

10                                      UNITED STATES DISTRICT COURT
11                                   NORTHERN DISTRICT OF CALIFORNIA
12                                          SAN FRANCISCO DIVISION
13
     UNITED STATES OF AMERICA,                          )   NO. CR 19-0054-04 RS
14                                                      )
              Plaintiff,                                )
15                                                      )   STIPULATION REGARDING TRIAL DATE,
         v.                                             )   PRETRIAL FILING DEADLINES AND
16                                                      )   ORDER
     FRANKLIN QUIROS,                                   )
17                                                      )
              Defendant.                                )
18                                                      )
                                                        )
19

20            The United States of America, by and through its counsel of record, the United States Attorney
21 for the Northern District of California and Assistant United States Attorney Ross Weingarten, and

22 defendant Franklin Quiros, by and through his counsel of record, Candis Mitchell, hereby stipulate as

23 follows:

24            1.      This case is currently scheduled to begin trial on April 19, 2021, with a pretrial
25 conference scheduled on April 6, 2021. Given the current situation regarding the COVID-19 virus, the

26 parties believe it is best to continue the trial date. Accordingly, the parties propose that the trial date be

27 moved to Monday, August 9, 2021. The pretrial conference would be held on July 14, 2021 at 10:00

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 19-0054 RS
                 Case 3:19-cr-00054-RS Document 226 Filed 03/02/21 Page 2 of 4




 1 a.m. The defendant agrees to the rescheduling of the trial date.

 2          2.      Accordingly, the parties agree to vacate the current pretrial filing deadlines and set the

 3 following deadlines in advance of trial:

 4                         EVENT                                                   DATE
 5   Deadline to Meet and Confer regarding Pretrial
     Statement                                                                 June 25, 2021
 6   Produce Jenks and Giglio/Henthorn Material
 7   Produce any Certified Translations
     Joint Pretrial Statement and Proposed Order
 8   Stipulations of Fact
     Joint Exhibit List                                                        June 30, 2021
 9   Witness List
     Motions in Limine
10   Physical Exhibits/Demonstratives Exchanged
11   Submission of Trial Exhibits to Court
     Oppositions to Motions in Limine
12   Jury Questionnaire
     Additional Jury Voir Dire Questions (if any)                               July 7, 2021
13   Proposed Jury Instructions
     Proposed Verdict Form
14
     Optional Trial Brief
15
     Pretrial Conference                                                       July 14, 2021
16
     Jury Pool Fills Out Questionnaire                                        August 6, 2021
17
     Jury Selection                                                           August 9, 2021
18

19          The defendant has been advised of the change of trial date and has no objection to the
20 continuance.

21          In addition, the parties agree that in order to allow for the effective preparation of counsel for the
22 defendant, time should be excluded under the Speedy Trial Act between April 19, 2021 and August 9,

23 2021.

24 //

25 //

26 //

27 //

28 //

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 19-0054 RS
              Case 3:19-cr-00054-RS Document 226 Filed 03/02/21 Page 3 of 4




 1          The undersigned Assistant United States Attorneys certify that they have obtained approval from

 2 counsel for the defendant to file this stipulation and proposed order.

 3

 4          IT IS SO STIPULATED.

 5

 6 DATED: March 2, 2021                                  STEPHANIE M. HINDS
                                                         Acting United States Attorney
 7
                                                               /s/
 8
                                                         ROSS WEINGARTEN
 9                                                       MOLLY PRIEDEMAN
                                                         Assistant United States Attorneys
10

11                                                            /s/
                                                         CANDIS MITCHELL
12                                                       Attorney for Franklin Quiros
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 19-0054 RS
              Case 3:19-cr-00054-RS Document 226 Filed 03/02/21 Page 4 of 4




 1                                                   ORDER

 2          For the reasons stated above, the Court adopts the trial date and deadlines stated above, and finds

 3 that the exclusion of time from April 19, 2021, through and including August 9, 2021, is warranted and

 4 that the ends of justice served by the continuance outweigh the best interests of the public and the

 5 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The failure to grant the requested continuance

 6 would deny effective preparation of counsel, and would result in a miscarriage of justice. 18 U.S.C. §

 7 3161(h)(7)(B)(iv).

 8          IT IS SO ORDERED.

 9
           3/2/2021
10 DATED: _____________                                  _____________________________________
                                                         HON. RICHARD SEEBORG
11                                                       Chief United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 19-0054 RS
